Title: Cotton Tufts to John Adams, 27 November 1797
From: Tufts, Cotton
To: Adams, John


        
          Dear Sr.
          Weymouth Novr. 27. 1797
        
        Since my last to you, Porter has finishd ploughing the Meadow on the back of your House, the lucky Moment was embraced for the purpose, no Time before or since would have answer’d. the Land by Bass is also broke up— The Manure in the Dung yard has been ploughd several Times and a considerable part of it carried upon the Clover Field on the Hill and on the Land designd for Barley, the latter would have been ploughd before this, had not the severe cold Weather prevented The Manure that would be wanted on the Hill, it was thought best to get there before the Spring, as the Hill at that Time of the Year is very spongy— There has been a great Scarcity of Sea Weed this fall, but little could be collected— The cold Weather sits in with Violence, that I fear they will not be able to get

much, although some late Storms have thrown considerable on the Shores—
        As there will be some Fire Wood to be collected this Winter, Would it not be best to take a Piece and cut it smooth, rather than to ramble about the Lots for it— Mr. Porter observed, that He thought the Growth of Wood in your Lots had been injurd by consulting the Ease & Convenience of cutting & getting it, rather the Benefit of the Woodlot—
        For a fortnight past, the Weather has been cold, the Thermomr. for several Days stood from 20 to 25— this Morning it stands at 19°.
        With fervent Wishes for your Peace Comfort & Happiness / I am Your Affectionate Friend & H Servt.
        
          Cotton Tufts—
        
      